

116 S3269 IS: Clean Economy Act of 2020
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3269IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Carper (for himself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Ms. Cantwell, Mr. Cardin, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Menendez, Mr. Murphy, Mrs. Murray, Mr. Peters, Ms. Rosen, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Smith, Ms. Stabenow, Mr. Udall, Mr. Van Hollen, Mr. Warner, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo set and meet a national goal of net-zero greenhouse gas emissions by not later than 2050, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Clean Economy Act of 2020.
		2.Net-zero greenhouse gas emissions by not later than 2050
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)AnthropogenicThe term anthropogenic, with respect to greenhouse gas, means emissions and removals that are— (A)the direct result of human activities; or
 (B)the result of natural processes that have been affected by human activities. (3)Net-zero emissionsThe term net-zero emissions means that, on an annual basis with respect to the United States, the quantity of anthropogenic greenhouse gases emitted by sources does not exceed the quantity of anthropogenic sinks of greenhouse gases, as calculated by the Administrator using methodologies that are consistent with the recommendations in the document of the Intergovernmental Panel on Climate Change entitled 2019 Refinement to the 2006 Guidelines for National Greenhouse Gas Inventories (or any successor guidelines or refinements).
 (b)Plan for reduction of emissionsThe Administrator, acting pursuant to existing authorities under the Clean Air Act (42 U.S.C. 7401 et seq.) and other existing authorities of the Administrator, shall adopt and implement a plan—
 (1)to reduce greenhouse gas emissions from the United States that puts the United States on a pathway to achieve net-zero emissions by not later than 2050; and
 (2)to achieve the interim targets established pursuant to subsection (c)(1)(C). (c)Requirements (1)In generalThe plan under subsection (b) shall—
 (A)achieve rapid greenhouse gas emission reductions, based on the best available science, to protect public health and welfare from the effects of climate change;
 (B)be designed— (i)to build on and reinforce progress by States, units of local government, and the private sector to reduce greenhouse gas emissions;
 (ii)to maximize greenhouse gas emission reductions while minimizing economic costs; (iii)to reduce and minimize pollution and cumulative environmental effects in economically distressed communities, communities of color, and indigenous communities, which are often disproportionately burdened by air, water, and land pollution and climate risks;
 (iv)to maximize the nationwide deployment of existing and emerging technologies to reduce greenhouse gas emissions, including—
 (I)low- and zero-greenhouse gas electricity, transportation, and building technologies; (II)methane capture and destruction technologies; and
 (III)carbon capture, utilization, and sequestration technologies and practices, including direct air capture;
 (v)to prevent domestic carbon leakage; (vi)to maximize flexibility in reducing greenhouse gas emissions for entities subject to regulation under this section;
 (vii)to minimize costs of greenhouse gas emission reductions to consumers, particularly consumers from low-income house­holds;
 (viii)to prioritize infrastructure investments that— (I)reduce emissions of greenhouse gases and other pollutants;
 (II)make communities more resilient to the effects of climate change; and (III)use domestic labor and domestic content, promote job creation and job growth, and benefit workers and communities by utilizing project labor agreements and community benefit agreements;
 (ix)to support early investments and job creation in energy efficiency and net-zero emissions technologies—
 (I)in low-income communities and communities of color; and
 (II)that reduce greenhouse gas emissions from— (aa)the transportation sector;
 (bb)commercial buildings and homes, including multifamily homes; and
 (cc)the industrial sector; (x)to help address closed, abandoned, or underutilized industrial sites and other sources of legacy pollution, particularly in low-income communities and communities of color, and assist with remediation and reclamation of those sites;
 (xi)to help ensure that communities are more resilient to the effects of climate change, particularly with respect to the ability of communities to provide safe drinking water and other essential public services in the event of extreme weather events and other consequences of climate change;
 (xii)to minimize impacts on, and provide assistance to, communities and workers that are affected by changes in national energy and industrial practices that may result from achieving net-zero emissions by not later than 2050; and
 (xiii)to include any other actions, as determined to be appropriate by the Administrator— (I)to mitigate the effects of climate change; and
 (II)to help ensure the health, safety, and livability of all communities; (C)include, for each of the years 2025, 2030, and 2040, interim greenhouse gas reduction targets that the Administrator determines will put the United States on a pathway to achieve net-zero emissions by not later than 2050;
 (D)include equity treatment and meaningful involvement of minority populations, low-income populations, Indian Tribes, and indigenous peoples in the development, implementation, and enforcement of the plan; and
 (E)ensure that all laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work assisted or supported by the plan are paid wages at rates not less than those prevailing on similar construction, alteration, or repair work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
 (2)Implementation deadlineThe Administrator shall, after public notice and comment, adopt and begin the implementation of the plan under subsection (b) not later than 1 year after the date of enactment of this Act.
 (3)AuthorityWith respect to the labor standards specified in paragraph (1)(E), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
 (d)RulemakingsThe Administrator shall promulgate regulations to carry out this section as the Administrator determines to be necessary.
			(e)Actions by other Federal agencies
 (1)In generalIn coordination with the Administrator, the Secretary of Energy, the Secretary of the Interior, the Secretary of Labor, the Assistant Secretary of Commerce for Economic Development, the Secretary of Agriculture, the Secretary of Housing and Urban Development, the Secretary of Transportation, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, the Chairperson of the Chemical Safety and Hazard Investigation Board, the Administrator of General Services, the Administrator of the National Oceanic and Atmospheric Administration, and the heads of Federal regional commissions shall assist with the implementation of the plan under subsection (b) by taking actions using existing authorities of those heads of agencies.
 (2)Minimum actionsAt a minimum, the actions required under paragraph (1) shall— (A)bolster the ability of the United States to reduce greenhouse gas emissions and improve economic competitiveness by ensuring a robust, skilled, and well-prepared domestic workforce through equitable access to worker training programs in low- and zero-greenhouse gas technologies and processes (including technologies and processes that reduce or sequester greenhouse gas emissions), including for underemployed, unemployed, displaced, or dislocated workers, with an emphasis on programs that include collectively bargained programs, Registered Apprenticeships that meet the requirements under parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on December 1, 2019), historically Black colleges and universities, land-grant colleges and universities, Tribal colleges and universities, Hispanic-serving institutions, community colleges, and union training centers;
 (B)invest in research, development, and deployment of low- and zero-greenhouse gas technologies and processes (including technologies and processes that reduce or sequester greenhouse gas emissions)—
 (i)to ensure that the United States continues to be a leader in those technologies and processes; and (ii)to encourage new growth in domestic industries and sectors that address climate change (and associated supply chains);
 (C)achieve net-zero emissions by not later than 2050 to the maximum extent practicable, consistent with applicable Federal law in a manner that—
 (i)removes policy barriers to labor union organizing; and
 (ii)applies mandatory labor standards, including prevailing wages, safety, and health protections;
 (D)incentivize reforestation, farming, and other land management practices on farms, on ranches, and in forests that—
 (i)improve soil health or sequester carbon; and (ii)increase resiliency of farms and ecosystems to the effects of climate change;
 (E)encourage the restoration of ecosystems (such as forests, wetlands, grasslands, and aquatic systems), particularly on Federal and Tribal land, that—
 (i)sequester carbon; and (ii)improve climate resilience; and
 (F)include other actions as appropriate to mitigate the effects of climate change. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary for each of fiscal years 2020 through 2050.